Exhibit 10.39(t) CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 Execution Version Certain portions of this exhibit have been omitted pursuant to a request for confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.The omitted materials have been filed separately with the Securities and Exchange Commission. AMENDMENT No. 20 TO PURCHASE AGREEMENT DCT-014/2004 This Amendment No. 20 to Purchase Agreement DCT-014/2004, dated as of October 18, 2007 (“Amendment No. 20”) relates to the Purchase Agreement DCT-014/2004 (the “Purchase Agreement”) between Embraer - Empresa Brasileira de Aeronáutica S.A. (“Embraer”) and Republic Airline Inc. (“Buyer”) dated March 19, 2004 as amended from time to time (collectively referred to herein as “Agreement”). This Amendment No. 20 is between Embraer and Buyer, collectively referred to herein as the “Parties”. This Amendment No. 20 sets forth additional agreements between Embraer and Buyer relative to the confirmation of 11 Option EMBRAER 170 Aircraft into 11 Firm Aircraft, addition of 11 Option EMBRAER 170 and changes on the Firm and Option Aircraft delivery schedules. Except as otherwise provided for herein all terms of the Purchase Agreement shall remain in full force and effect. All capitalized terms used in this Amendment No. 20, which are not defined herein shall have the meaning given in the Purchase Agreement. In the event of any conflict between this Amendment No. 20 and the Purchase Agreement the terms, conditions and provisions of this Amendment No. 20 shall control. WHEREAS, in connection with the Parties’ agreement above mentioned, the Parties have now agreed to amend the Purchase Agreement as provided for below: NOW, THEREFORE, for good and valuable consideration which is hereby acknowledged Embraer and Buyer hereby agree as follows: 1. Subject: Article 2 of the Purchase Agreement is hereby deleted and replaced as follows: “Subject to the terms and conditions of this Agreement: 2.1 Embraer shall sell and deliver and Buyer shall purchase and take delivery of forty-eight (48) EMBRAER 170 Aircraft and fifty-four (54) EMBRAER 175 Aircraft ***; 2.2 Embraer shall provide to Buyer the Services and the Technical Publications; and 2.3 Buyer shall have the option to purchase up to 74 Option EMBRAER 170 Aircraft, in accordance with Article 23.” 2. Price 2.1 Article 3.1 of the Purchase Agreement is hereby deleted and replaced by the following: "3.1 Buyer agrees to pay Embraer, subject to the terms and conditions of this Agreement, in United States dollars, the following amount per unit Basic Prices: * Notes: (1) Aircraft EMBRAER 170 #1 to #48 were already delivered; (2) *** * Confidential 3. Firm Aircraft: 3.1 Delivery: The table containing the delivery schedule in Article 5.1 of the Purchase Agreement shall be deleted in its entirety and replaced with the following: “Firm A/C Delivery Month *** *** Firm A/C Delivery Month *** *** 49 Jan 07 * 50 * 51 * 52 * 53 * 54 * 55 * 56 * 57 * 58 * 59 * 60 * 61 * 62 * 63 * 64 * 65 * 66 * 67 * 68 * 69 * 70 * 71 * 72 * 73 * 74 * 75 *** *** *** 102 Feb 09 *** *** Note: The first 48 EMBRAER 170 Aircraft (Aircraft #1 to # 48) were already delivered. * Confidential 4.Payment: 4.1 The penultimate sentence of the last paragraph of Article 4.1 is hereby deleted and replaced as follows: “Any progress payment for *** otherwise be due *** shall be due *** 5. Option Aircraft: 5.1 The opening paragraph of Article 23 and delivery schedule table of the Purchase Agreement are hereby deleted and replaced by the following: “Buyer shall have the option to purchase up to 74 additional Option Aircraft, to be delivered on the last day of the applicable month set forth below or such earlier date in such month specified pursuant to Article 7.1: Option A/C Delivery Month Option A/C Delivery Month Option A/C Delivery Month 1 Mar 09 26 *** 51 *** 2 *** 27 *** 52 *** 3 *** 28 *** 53 *** 4 *** 29 *** 54 *** 5 *** 30 *** 55 *** 6 *** 31 *** 56 *** 7 *** 32 *** 57 *** 8 *** 33 *** 58 *** 9 *** 34 *** 59 *** 10 *** 35 *** 60 *** 11 *** 36 *** 61 *** 12 *** 37 *** 62 *** 13 *** 38 *** 63 *** 14 *** 39 *** 64 *** 15 *** 40 *** 65 *** 16 *** 41 *** 66 *** 17 *** 42 *** 67 *** 18 *** 43 *** 68 *** 19 *** 44 *** 69 *** 20 *** 45 *** 70 *** 21 *** 46 *** 71 *** 22 *** 47 *** 72 *** 23 *** 48 *** 73 *** 24 *** 49 *** 74 Apr 13 25 *** 50 *** 6. Attachment A-2:Attachment “A-2” to the Purchase Agreement is hereby deleted and replaced with Attachment “A-2” to this Amendment No. 20. 7. Miscellaneous: All other provisions of the Agreement which have not been specifically amended or modified by this Amendment No. 20 shall remain valid in full force and effect without any change. * Confidential IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have entered into and executed this Amendment No. 20 to Purchase Agreement to be effective as of the date first written above. EMBRAER – Empresa Brasileira de Aeronáutica S.A. Republic Airline Inc. By /s/ Flavio Rimoli By Bryan Bedford Name: Flavio Rimoli Name: Bryan Bedford Title: Executive Vice President & General Counsel Title: President By /s/ José
